Citation Nr: 0528317	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-01 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of overpayment of improved pension 
benefits in the amount of $4,304.00, to include whether the 
overpayment has been properly created and assessed against 
the appellant.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and his Niece


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1945 
to December 1946.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in January 2004, it was remanded to the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs' Atlanta, Georgia, Regional 
Office (RO) for additional development and readjudication, to 
include the adjudication of the issue of whether the 
overpayment was validly created and assessed against the 
appellant.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in February 2005, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In his application for disability pension dated in 
November 1997, the appellant reported that he had no income 
other than $503.00 in monthly Social Security benefits.  

3.  In April 1998, the RO notified the appellant of his 
pension award and advised him that he must notify VA right 
away if his income changed or his net worth increased.  In 
May 1998 and February 1999, the RO notified the appellant 
that his rate of pension depended on his total "family" 
income, and that he must notify VA immediately if income is 
received from any source other than the previously reported 
Social Security benefits.  

4.  The appellant failed to timely notify VA of his spouse's 
receipt of interest income in 1998, in the amount of 
$1,542.00.  

5.  In May 2001, the RO notified the appellant that it had 
discovered that the appellant and his spouse had been in 
receipt of $1,542.00 in interest income that he had not 
reported for 1998.  He was further informed that this amount 
would be imputed to him for 1998, 1999, 2000, and 2001.  

6.  The appellant's additional interest income from 1998, 
1999, 2000, and 2001 caused the retroactive reduction of his 
disability pension for those years, resulting in an 
overpayment in the calculated amount of $4,304.00.  

7.  The appellant denied the receipt of interest income in 
1998, and continued to deny its receipt throughout the appeal 
despite having been provided with substantial evidence of its 
receipt.  A preponderance of the evidence indicates that the 
appellant exercised a willful intent to seek an unfair 
advantage.


CONCLUSIONS OF LAW

1.  The appellant was paid excessive VA disability pension 
benefits for 1998, 1999, 2000, and 2001, because of a failure 
to include interest received during those years, resulting in 
a validly created overpayment indebtedness of $4,304.00.  38 
U.S.C.A. § 1521 (West 2002); C.F.R. §§ 3.271, 3.271(c), 
3.272, and 3.272(g), 3.500, 3.502, 3.660 (2004).

2.  There has been shown an indication of bad faith on the 
part of the appellant in the creation of the overpayment, 
thereby precluding further consideration of a waiver.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver in general and his challenge to the validity of 
the debt and the finding of bad faith on his part in 
particular.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

As indicated above, the appellant has challenged the validity 
of the indebtedness.  As such, that question needs to be 
addressed prior to that of waiver.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991).

The appellant has disputed the legitimacy of the overpayment, 
and in the alternative is seeking entitlement to a waiver of 
recovery of an overpayment of pension benefits in the amount 
of $4,304.00.  The Committee found bad faith on his part in 
the creation of the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2004).  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the appellant's 
claim and render a decision as to the issues of "validity of 
the debt," and "bad faith."  

Factual Background

The evidence in this case supports the following factual 
background.  The appellant was awarded pension benefits under 
the improved pension program in April 1998, effective from 
the date of his claim in November 1997, with the monthly rate 
based on his countable income, as reported by him.  His 
application form, VA Form 21-526, had requested information 
from him relating to the total amount of income received and 
the source of all income.  He reported that he had no income 
other than $503.00 in monthly Social Security Administration 
(SSA) benefits.  He reported no income for his spouse for the 
preceding 12 months from any source.  

The record reflects that an original award letter, including 
a VA Form 21-4138, was directed to the appellant in April 
1998.  In the letter, the RO notified the appellant of his 
pension award and advised him that he must notify VA right 
away if his income changed or his net worth increased.  In 
follow-up letters to the appellant in May 1998 and February 
1999, the RO notified the appellant that his rate of pension 
depended on his total "family" income, and that he must 
notify VA immediately if income is received from any source 
other than the previously reported SSA benefits.  

As reported by the Internal Revenue Service (IRS), in an 
Income Verification Match (IVM), the appellant's spouse 
received $1542.00 in interest income from a Georgia Bank 
(initials AB) in 1998.  The appellant failed to notify VA of 
his spouse's receipt of this interest income.  

In May 2001, the RO notified the appellant that it had 
discovered that the appellant and his spouse had been in 
receipt of $1,542.00 in interest income that he had not 
reported for 1998.  He was further informed that this amount 
would be imputed to him not only for 1998, but also for 1999, 
2000, and 2001.  

The appellant's additional interest income from 1998, 1999, 
2000, and 2001 caused the retroactive reduction of his 
disability pension benefits for those years, resulting in an 
overpayment in the calculated amount of $4,304.00.  This 
overpayment was calculated by subtracting the amount of 
disability pension benefits that the appellant would have 
been due during the years in question had he reported the 
interest income that his spouse had received, or was imputed 
to have received, from the amount that the appellant actually 
was paid.  

In June 2001, the RO determined that the appellant had been 
in receipt of an additional pension benefits overpayment in 
the amount of $4,372.00, based upon the fact that his spouse 
had received a lump sum SSA payment of $5,328.00 in January 
2001, and monthly SSA payments of $564.00 thereafter.  

In July 2001, the appellant requested a waiver of his 
overpayment in the total amount of $8,676.00, initially 
arguing that the collection of the overpayment by VA would 
impose an undue hardship upon his family.  

In its September 2001 decision, the Committee determined that 
bad faith was found on the part of the appellant in the 
creation of that portion of the overpayment that had resulted 
from the unreported 1998 interest income in the amount of 
$4,304.00, thus precluding further consideration of a waiver 
as to that amount under the principles of equity and good 
conscience.  In the same decision, the Committee granted a 
partial waiver of that portion of the overpayment in the 
amount of $4,372.00 that had resulted from his spouse's 
unreported SSA income.  The basis given for the partial 
waiver was that the collection of this amount would be 
against equity and good conscience because it would impose an 
undue hardship upon the appellant.  Given the favorable 
outcome as to the overpayment in the amount of $4,372.00, the 
Board will not revisit that portion of the decision.  

In pursuit of a waiver of his pension overpayment, the 
appellant has asserted that neither he or his spouse earned 
any interest income from any source for 1998, 1999, 2000, and 
2001, that was not reported to VA.  In conjunction with the 
filing of his substantive appeal in June 2003, the appellant 
submitted a letter from a Georgia bank (initials GBT) and 
stated that it was the only bank account that he had.  In the 
letter, the Deposit Services Manager of GBT indicated that 
the bank had no reported interest income for the appellant or 
his spouse for the years in question.  

At his October 2003 hearing before the Board, the appellant 
continued to assert that neither he nor his spouse had ever 
received any interest income that they had not reported to 
VA, and that they had no idea where the idea came from that 
they had received such income in 1998 or in any other year.  
They argued that no effort had been made by VA to verify the 
payment of interest to the appellant or the resulting 
overpayment debt.  

Pursuant to the Board's January 2004 remand, the RO directed 
a letter to the appellant asking that he provide copies of 
the State and Federal Income Tax Returns for 1998, 1999, 
2000, and 2001, for his spouse and him.  In the letter, the 
RO provided to the appellant all of the specific information 
pertaining to the interest that was paid to his spouse in 
1998, including the name of the bank that made the payment 
(AB), and the account number of the interest bearing account 
out of which the payments were made.  The appellant was 
further advised to contact the bank, AB, and request that 
they provide a statement showing that the interest payment 
information was not correct, specifically that interest 
payments were not made to the appellant's spouse in 1998 or 
in the years subsequent to 1998, if that was the case.  The 
appellant did not respond to this request.  

Analysis

The questions before the Board for review are whether the 
overpayment was validly created and whether the evidence 
establishes there was an indication of bad faith on the part 
of the appellant in the creation of the debt and/or waiver 
process.

Validity

According to the September 2001 waiver decision, the 
overpayment indebtedness of $4,304.00, resulted from the 
failure of the appellant to report his spouse's interest 
income for 1998, 1999, 2000, and 2001.  The appellant's 
position with respect to the validity issue is that he had no 
knowledge of having received the disqualifying amounts of 
interest income for the years in question.  In support of his 
challenge, the appellant has submitted a statement from the 
bank where he does business that reports no record of 
interest for those years.  According to the appellant, the 
income that he received from 1998 through 2001, was not 
excessive for the purpose of qualifying for an amount of 
improved VA pension that included the $4,304.00 overpayment 
in question.  As such, he believes that overpayment 
indebtedness based upon interest income charged to him for 
the time period from 1998 through 2001 should be deemed 
invalid.  

It is noteworthy that the evidence of the appellant's receipt 
of the disqualifying income is contained in an IVM Worksheet 
prepared by the RO and attributed to information received 
from the IRS.  Significantly, in February 2004, pursuant to 
the Board's remand, the RO shared with the appellant the 
specific and detailed financial evidence showing the 
unreported interest income that led to the creation of the 
overpayment.  

The law does require that "[a]s a condition of granting or 
continuing pension, the VA may require from any person who is 
an applicant for or recipient of pension such information, 
proofs, and evidence as is necessary to determine the annual 
income . . . of such person . . . ."  38 C.F.R. § 3.277(a) 
(2004).  By virtue of the RO's February 2004 letter, the 
appellant was properly placed under a duty to provide 
evidence that would refute the disqualifying interest income.  
Clearly, by virtue of his failure to respond to the specific 
evidence, the appellant has implicitly accepted its accuracy.  

Moreover, the appellant was given the further opportunity to 
provide evidence that the interest his spouse received in 
1998 was not recurring income for the years 1999, 2000, and 
2001.  The appellant failed to respond to this request as 
well.  The regulations provide that payments of any kind from 
any source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2004).  
Interest income received by a dependent spouse is not 
specifically excluded pursuant to 38 C.F.R. § 3.272 (2004).  
Therefore, the interest income that the appellant's dependent 
spouse received is income for the period in question, 1998, 
1999, 2000 and 2001.  The receipt of this interest by the 
appellant's spouse caused the appellant's income for the 
period in question to be at a level that did not permit the 
payment of the improved pension benefits that he did receive.  
The Board is left with no recourse but to conclude that the 
appellant's pension overpayment debt was properly created and 
calculated.  

Based upon the foregoing, the Board concludes that the 
appellant was paid excessive VA disability pension benefits 
for 1998, 1999, 2000, and 2001, because of a failure to 
include interest received during those years, resulting in a 
validly created overpayment indebtedness of $4,304.00.  38 
C.F.R. §§ 3.271, 3.271(c), 3.272, and 3.272(g), 3.500, 3.502, 
3.660.  

Waiver

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002).  Upon this finding, any contentions or 
evidence pertaining solely to the question of whether equity 
and good conscience necessitates a waiver, such as it relates 
to undue hardship, etc., becomes "moot."

The applicable VA regulatory definition of "bad faith" is 
conduct "that is undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (2004); Richards v. Brown, 9 Vet. App. 255 
(1996).  VA regulation also indicates that the term "bad 
faith" "generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense."  38 
C.F.R. § 1.965(b)(2) (2004).  

The appellant essentially contends that neither he nor his 
spouse ever received the interest income in 1998 that caused 
the overpayment of pension benefits.  He provided evidence 
purporting to show that he only has an account with one bank 
in Georgia, and that bank has submitted a statement that no 
interest has been paid to the appellant or his spouse.  He 
asserted at his hearing that it was VA's responsibility to 
prove that he had received the disqualifying interest income 
in question.  He has also argued that repayment of the 
overpayment would impose upon him an undue hardship.  

For reasons expressed immediately below, the Board believes 
that there was an indication of bad faith demonstrated on the 
part of the appellant in connection with the creation of the 
charged indebtedness of $4,304.00.  

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's regulatory definition of "bad faith" is an "intent to 
seek an unfair advantage with knowledge of the likely 
consequences . . . ."  See 38 C.F.R. § 1.965(b)(2) (1995); 
see also Richards v. Brown, 9 Vet. App. 255 (1996). 

It is clear from the record that the appellant was given more 
than ample notice that improved pension benefits were 
administered under an income-based program and that it was 
his duty notify VA right away if his total "family" income 
changed through the receipt of income from any source other 
than the reported SSA benefits.  These notices were provided 
to the appellant prior to, contemporaneous with, and 
subsequent to his spouse's receipt of the disqualifying 
interest income that lead to the overpayment.  In the face of 
these very clear notices, the appellant failed to report the 
disqualifying income.  

It is equally clear that the appellant was given ample notice 
as to the source of the interest income, its amount, and the 
time period in which it was received.  Significantly, the 
appellant continued to refuse to acknowledge the receipt of 
the income in question.  To the contrary, he offered evidence 
purporting to show that he only worked with one bank, and 
that bank had never paid interest to his spouse or him.  
Essentially, the evidence substantiating the distribution of 
disqualifying interest income by the veteran's spouse is 
clear and convincing.  The IRS provided detailed information 
connecting that distribution to her.  When faced with the 
specific evidence of that distribution, the veteran provided 
no refutation.  It is inconceivable that the appellant would 
not remember the receipt of interest income in 1998 and 
subsequent years when the amount of that income was 
relatively substantial compared to the total amount of his 
other income.  

The appellant seeks to be absolved of bad faith simply based 
on the allegation that he and his spouse never received the 
income in question.  The fact of his receipt of the 
disqualifying income is clear and convincing.  The appellant 
has offered no evidence or explanation in the face of the 
evidence that was provided to him as substantiation.  

Although the appellant disagrees with the fact that he 
received disqualifying interest income, this does not 
mitigate his self-serving actions.  Although there is 
evidence of the appellant's physical incapacity, there is no 
evidence of his mental incapacity.  The appellant knowingly 
obtained VA's money with knowledge that he would likely incur 
a debt to VA that he would have to repay, and then tried to 
hide the fact that he had received such income.  

Essentially, the appellant's actions meet VA's regulatory 
definition of "bad faith."  The Board finds that the 
preponderance of the evidence shows the requisite "willful 
intent" on the part of the appellant.  This intent, moreover, 
appears to have been for the purpose of seeking an unfair 
advantage (namely additional monetary benefits to which he 
was not entitled).  The overall and continued pattern of 
inaction manifests his clear intention to seek an advantage 
over VA.  Although the appellant's behavior may not have been 
deceptive or sinister, per se, the evidence demonstrates all 
the essential elements of "bad faith".  The appellant's 
conduct was undertaken with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and it 
resulted in a loss to the government.  

In summary, the Board concludes that for reasons expressed 
above, a preponderance of the evidence is against the 
appellant's claim.  Entitlement to consideration of waiver of 
overpayment in the amount of $4,304.00 is precluded by the 
appellant's bad faith.

Because the appellant demonstrated bad faith in connection 
with the creation of the pension overpayment, consideration 
of a waiver is precluded.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.962, 1.963(a).  The appellant's contentions with respect 
to financial hardship fall under the standard of equity and 
good conscience, consideration of which cannot be reached in 
this case due to the finding of bad faith.  See 38 C.F.R. 
§ 1.965(b).




ORDER

The overpayment of improved pension benefits in the amount of 
$4,304.00 has been properly created and assessed against the 
appellant.  

Waiver of recovery of the overpayment of improved pension in 
the amount of $4,304.00 is precluded by reason of a finding 
of bad faith on the part of the appellant.  




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


